 Case 18-51339        Doc 94      Filed 08/08/19     Entered 08/08/19 13:32:38           Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                BRIDGEPORT DIVISION

In re:                                                  )       Chapter 7
                                                        )
ALAN ALBERT LOURENCO,                                   )       Case No. 18-51339 (JAM)
                                                        )
                                        Debtor          )       August 8, 2019

            ABANDONMENT OF PROPERTY AS AN ASSET OF THIS ESTATE

         Richard M. Coan, Trustee in the above case, hereby abandons the following property as an

asset of this estate for the reason that said property is of inconsequential value to this estate:

         Debtor's 100% interest in A L Real Estate Holdings, LLC, L & L Partners, LLC and

         Danbury Rent-A-Truck, Inc.

         The reason for the abandonment is set forth in the Notice of Proposed Abandonment of

Property and Opportunity for Objections Thereto dated July 24, 2019.



                                                  /s/ Richard M. Coan
                                                 Richard M. Coan, Trustee (ct06376)
                                                 Coan, Lewendon, Gulliver & Miltenberger, LLC
                                                 495 Orange Street
                                                 New Haven, CT 06511
                                                 Telephone:    (203) 624-4756
                                                 Facsimile:    (203) 865-3673
                                                 rcoan@coanlewendon.com
